Citation Nr: 1433050	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-48 007	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to secondary service connection for a right eye disability. 

2.  Entitlement to a rating in excess of 30 percent for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal was since transferred to the RO in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of secondary service connection for a right eye disability, while the Veteran was afforded VA examinations in April 2008 and March 2010 the Board finds that a remand for another examination is required because the opinions provided by the examiners are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board has reached this conclusion because neither examiner specifically provided any opinion as to whether any of the Veteran's left eye disabilities (i.e., cataract, pseudophakia, glaucoma, and chorioretinal scar) for his service-connected left eye caused or aggravated any of his right eye disabilities.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding compensation is payable when a service-connected disability has aggravated a non-service-connected disorder).  

As to the claim from an increased rating for a left eye disability, the Veteran's representative stated in its July 2014 Brief that the appellant's eye disability had worsened since the most recent VA examination.  The Board thus finds that a remand is required to provide the Veteran with another VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board also notes that the claim for an increased rating for the left eye disability is inextricably intertwined with the above claim of secondary service connection for a right eye disability.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010) (holding that a claim involving service connection for a pared organ, such as an ear, and a higher rating for the other ear, are inextricably intertwined).  Therefore, final adjudication of the rating claim cannot take place until after VA finishes the above development as to the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his left and right eye disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Physically or electronically associated with the claims file the Veteran's post-November 2011 treatment records from the Indianapolis VA Medical Center. 

3.  After undertaking the above development to the extent possible, schedule the Veteran for an eye examination to determine the origins of his right eye disability and the severity of his left eye disability.  The claims folder must be made available to and reviewed by the examiner.  A visual field study should be performed and the visual field chart should be associated with the claims file.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current right eye disabilities?

(b) As to each diagnosed right eye disability, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by any of the Veteran's service-connected left disabilities (i.e., cataract, pseudophakia, glaucoma, and chorioretinal scar), to include the additional stress the Veteran places on the right eye to compensate for the problems with the service-connected left eye?

(c) As to either eye, is there keratoconus in which contact lenses are medically required?

(d) Is there a difference of more than 3 diopters of spherical correction between the two eyes?

(e) As to the left eye, what is the best corrected visual acuity at distance and what is its' visual field?

In providing the requested opinions regarding the origins of his right eye disability, the examiner should take into account the fact that the Veteran is credible to report on what he can see, such a blurred vision, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claims.  As to the rating claim, the adjudication should consider whether a staged rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the August 2012 supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

